Citation Nr: 0617995	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Timeliness of the filing of a notice of disagreement for 
claims of entitlement to an increased disability rating for 
service-connected allergic rhinitis, allergic bronchitis, and 
bilateral high frequency sensorineural hearing loss, and 
service connection for an eye disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was originally represented by attorney Richard A. 
LaPointe, who has retired from the practice of law.  He was 
notified of this retirement by letter from the Board dated in 
May 2006, and informed that he could designate alternate 
representation.


FINDING OF FACT

On June 14, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested as to all 
issues currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002, the RO adjudicated the issues of entitlement to 
an increased disability rating for service-connected allergic 
rhinitis, allergic bronchitis, and bilateral high frequency 
sensorineural hearing loss, and service connection for an eye 
disorder.  

In August 2003, the RO found that the veteran had not 
submitted a timely notice of disagreement with the May 2002 
rating decision.  He appealed this determination.  However, 
an a Statement In Support Of Claim dated in June 2006, the 
veteran indicated that he requested all pending issues before 
the Board be withdrawn. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal as to all issues currently pending 
before the Board and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed. 


ORDER

The appeal of the issues of entitlement to an increased 
disability rating for service-connected allergic rhinitis, 
allergic bronchitis, and bilateral high frequency 
sensorineural hearing loss, and service connection for an eye 
disorder, is dismissed.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


